Citation Nr: 1504048	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-33 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond March [redacted], 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969, and from October 1978 to March 1993.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which extended the delimiting date for the appellant's DEA benefits.

The appellant testified before the undersigned Veterans Law Judge (VLJ) by videoconference in September 2013.  A transcript of the hearing has been associated with the record.

FINDINGS OF FACT

1.  The Veteran was awarded a permanent and total service-connected disability rating in a February 10, 2004 rating decision; notice of the rating decision was provided on February 24, 2004.

2.  The appellant was born in March 1980 and is the child of the Veteran. 

3.  The appellant became eligible for education benefits between her 18th and 26th birthdays. 

4.  The appellant first sought education benefits in May 2004; an 8-year delimiting date was established as February 10, 2012.

5.  The appellant requested an extension of her delimiting date in August 2011; in February 2012, the RO determined that the appellant was unable to engage in her studies for the period from August 2007 to January 2011, and granted an extension of her delimiting date to March [redacted], 2012.
 
6.  The appellant reached her 31st birthday on March [redacted], 2011.  She was afforded education benefits beyond her 31st birthday.


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond March [redacted], 2012.  38 C.F.R. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3020 , 21.3021, 21.3040, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.
Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  The evidence reflects that the appellant is the Veteran's child, and that the Veteran is in receipt of a permanent and total disability rating.  See 38 C.F.R. § 21.3020(p).  Thus, the appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a). 

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii). (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case. See 38 U.S.C.A. §§ 3540 -3542; 38 C.F.R. § 21.3300).  
The appellant was between her 18th and 26th birthdays when the Veteran was determined to be permanently and totally disabled.  Notice of the rating action was provided on February 24, 2004.  However, February 10, 2004 was the date established as the beginning date, the effective date of the Veteran's award, with the delimiting date falling 8 years later, on February 10, 2012.  The Board notes that the appellant's date of birth, per her report, is March [redacted], 1980, and that the delimiting date established by the RO is beyond her 31st birthday.  See 38 C.F.R. § 21.3040(d) (termination of eligibility); see also VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not barred by 38 C.F.R. § 21.3040(d) except as provided for in 38 U.S.C.A. § 3512).

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3041(g)(1). 

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in § 21.3041(g)(2)(i), (ii). The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  38 U.S.C.A. § 3512(a)(7).  The basis found at 38 C.F.R. § 21.3041(g)(2)(ii), relating to extending the date to the end of a course for an institution that operates under other than a quarter or semester system, is not for application in this case.
The appellant turned 31 in March 2011.  This was prior to her established delimiting date of February 10, 2012.  She was paid educational assistance benefits to March [redacted], 2012.  This was based on a finding by the RO that she was unable to engage in her studies for the period from August 2007 to January 2011, and on the RO's belief that the appellant reached her 31st birthday in March 2012 rather than March 2011.  On that basis, this was the maximum date that could be provided under 38 C.F.R. § 21.3041(g)(2)(i). 

As noted, the applicable statutory and regulatory provisions do not allow for an extension of the delimiting date under 38 C.F.R. § 21.3043 beyond the age of 31.  See 38 U.S.C.A. § 3512(c); see also 38 C.F.R. § 21.3041(g)(1).  The Board finds that the appellant was entitled to basic eligibility of 8 years, as required by 38 U.S.C.A. § 3512(a)(3).  However, the limitations of extending the delimiting date, found at 38 C.F.R. § 21.3041(g)(1), apply in this case and prohibit any further extension of her delimiting date than that already provided by the RO.  The appellant was paid educational assistance benefits beyond her 31st birthday in accordance with her delimiting date.  There is no legal basis for extending her delimiting date past March [redacted], 2012.  Therefore, the claim must be denied.


ORDER

Entitlement to an extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond March [redacted], 2012 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


